United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Ann Arbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2262
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2008 appellant filed a timely appeal from a January 24, 2008 decision of
the Office of Workers’ Compensation Programs that terminated his compensation and a June 5,
2008 decision which denied his request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s wage-loss
compensation and medical benefits effective September 11, 2007; and (2) whether the Office
properly denied appellant’s request for an oral hearing as untimely pursuant to 5 U.S.C. § 8124.
FACTUAL HISTORY
On January 27, 2006 appellant, then a 43-year-old licensed practical nurse, filed a
traumatic injury claim alleging that on January 17, 2006 he injured his back while lifting a heavy
patient. The Office accepted the claim for lumbosacral strain. Appellant stopped work on

January 18, 2006 and received wage-loss compensation. He was treated by Dr. D. Bradford
Baker, Board-certified in physical medicine, who noted that appellant was disabled for work.
By letter dated April 5, 2006, the Office referred appellant for a second opinion
examination with Dr. Michael J. Geoghegan, a Board-certified orthopedic surgeon. On April 26,
2006 Dr. Geoghegan reviewed appellant’s history of injury and medical treatment. He advised
that a functional capacity evaluation was performed on April 24, 2006. Dr. Georghegan noted
that appellant’s back condition was “aggravated by any pending, lifting or standing” but did not
feel that this was permanent in nature. He found that appellant was capable of returning to a
modified job. Dr. Geoghegan advised that due to appellant’s recurring lower back problems he
was going to have work restrictions which included no lifting more than 20 pounds and no
excessive bending. He recommended that appellant be reevaluated in six to eight weeks. In an
April 24, 2006 work capacity evaluation form, Dr. Geoghegan noted that appellant was capable
of working eight hours per day with restrictions for at least the next three months. The
restrictions included 10 to 15 minutes of sitting, no twisting, bending, stooping, pushing, pulling
or lifting.
In progress notes dated April 10 to May 30, 2006, Dr. Barker diagnosed a bulging lumbar
disc, sacroiliitis, lumbosacral strain and depression. A physical examination on April 10, 2006
revealed moderate back spasms. On May 4, 2006 Dr. Barker reported moderate myofascial
tightness in the thoralumbar paraspinals and reiterated that appellant was disabled from work
until May 30, 2006. On May 30, 2006 he noted that appellant did not feel capable of returning to
even light-duty work. Examination that day revealed moderate lumbar spasms at L1-4 and
severe spasms at L5-S1. Dr. Barker advised that appellant remained disabled as he was unable to
tolerate sit/stand work.
The Office found a conflict in medical opinion between Dr. Barker and Dr. Geoghegan as
to appellant’s capacity for work.1 On July 19, 2006 it referred appellant, together with a
statement of accepted facts and the medical record to Dr. B.S. Bohra, a Board-certified
orthopedic surgeon, selected as the impartial medical specialist.
In an August 29, 2006 report, Dr. Bohra reviewed appellant’s history of injury and
medical treatment. He provided findings on examination of the lumbar spine, noting a
discrepancy on straight leg raising. On review of the lumbar x-rays, Dr. Bohra noted normal
alignment with no evidence of degenerative disease and a normal lordotic curve. He found no
evidence of a herniated disc or nerve root compression. Dr. Bohra concluded that there was no
mechanical lumbosacral spine abnormalities and that appellant was capable of performing his
usual job duties. A physical examination of the lumbosacral spine revealed no erector spinae
muscles spasms, negative sitting straight leg testing, negative Fabre test and subjective
complaints of tenderness and pin in the L4-S1 region. Range of motion included 40 degrees
forward flexion with pain, 60 degrees left and right rotation with pain, 70 degrees bilateral
straight leg testing in a sitting position. Dr. Bohra noted that there was no objective evidence of
a dislocation, herniated disc or fracture of the spine and there was no instability of the
lumbosacral spinal column. He determined that appellant had “nonorganic symptoms of back
1

Appellant submitted additional progress reports from Dr. Baker through November 26, 2007 reiterating that he
remained disabled for work.

2

pain, numbness and radiculopathy, but has no organic disease to ascribe for these symptoms.”
Dr. Bohra noted that appellant had prior back injuries which resulted in being off work for long
periods of time in each incident.
On January 17, 2007 the Office found that a new conflict in medical opinion arose
between Dr. Bohra and Dr. Geoghegan as to whether appellant continued to have residuals of his
accepted employment injury.2 It noted that Dr. Geoghegan reported that appellant continued to
have employment-related residuals and work restrictions, while Dr. Bohra opined that there were
no employment-related residuals of the lumbar spine and that appellant was capable of returning
to full-time work without restrictions.
On April 24, 2007 the Office referred appellant to Dr. Robert Levine, a Board-certified
orthopedic surgeon, on whether appellant had residuals of his accepted back condition and work
restrictions. On May 15, 2007 Dr. Levine reviewed appellant’s employment history and medical
treatment noting that appellant was returned to work with restrictions but no job was found
within his restrictions. He presented findings on examination and noted that x-rays revealed that
disc spaces were well maintained. Dr. Levine advised that there were no objective residuals of
appellant’s accepted lumbosacral strain. He reported that x-ray interpretations showed a normal
lumbar spine. Dr. Levine noted that appellant “complained about pain with extension and, in
fact, he guarded extension of his spine.” He reported symmetrical reflexes, no decreased
sensation, no muscle atrophy and negative straight leg raising. Based upon his review of the
medical record and physical examination, appellant had no objective orthopedic abnormalities
which accounted for his complaints of pain. Dr. Levine agreed with Dr. Bohra that appellant’s
pain complaints were nonorganic in origin. As to the bulging disc seen on a magnetic resonance
imaging scan, he stated that this is a sign of normal aging. Dr. Levine opined that appellant
problems were psychological in nature and he required treatment for his history of depression
and chronic pain complaints. With respect to appellant’s capacity for work, he stated that
appellant had no restrictions from an orthopedic standpoint, but that the medication taken by
appellant prevented him from performing his usual duties as a practical nurse.
On September 19, 2007 the Office referred appellant for a second opinion evaluation with
Dr. Saul Z. Forman, a Board-certified psychiatrist.
On November 2, 2007 Dr. Forman reviewed the medical record, statement of accepted
facts and set forth findings on examination. He diagnosed chronic pain syndrome and depression
due to appellant’s accepted employment injury. Dr. Forman also determined that these
conditions were permanent and that appellant was capable of performing his full duties. In a
November 11, 2007 work capacity evaluation form (OWCP-5a), he indicated that appellant was
capable of working his usual job duties for eight hours per day due to his mental health
condition.
2

The Board notes that the Office incorrectly found the conflict in medical opinion between Drs. Bohra and
Geoghegan, two Office referral physicians. However, an Office referral physician cannot create a conflict on behalf
of the claimant in a situation where the claimant did not use the referral physician as a treating physician. See
LeAnne E. Maynard, 43 ECAB 482 (1992); see also Delphia Y. Jackson, 55 ECAB 373 (2004) (a conflict under 5
U.S.C. § 8123 cannot exist unless there is a conflict between an attending physician and an Office physician). See
infra note 12 and accompanying text.

3

On December 20, 2007 the Office issued a notice of proposed termination of
compensation. It notified appellant that the weight of the medical evidence was represented by
Dr. Levine, the impartial medical examiner, and established that residuals of the January 17,
2006 employment injury had ceased. It noted that it had initially referred him to Dr. Bohra to
resolve a conflict in the medical opinion evidence between Dr. Barker and Dr. Geoghegan
regarding his work capability. Dr. Bohra concluded that appellant no longer had any residuals of
his accepted employment. Thus, the Office determined that Dr. Bohra’s opinion, created a new
conflict in the medical opinion evidence which was between Dr. Barker and Dr. Bohra as to
whether appellant continued to have any residuals or disability due to his accepted employment
injury. Based upon Dr. Forman’s opinion, appellant’s claim was accepted for a pain disorder
with associated psychological factors.
In a letter dated January 14, 2008, appellant disagreed with the proposal to terminate his
benefits contending that he had residuals of his back. He contended that his severe back spasms
were objective evidence of his continuing residuals and disability from his accepted employment
injury. Appellant also disagreed with Dr. Forman’s conclusion that he was capable of working
with his pain disorder.
By decision dated January 24, 2008, the Office terminated appellant’s compensation
benefits for his lumbosacral strain effective that date. It noted that medical benefits for his
accepted pain disorder were not affected.
Following the termination of appellant’s benefits, the Office received additional progress
reports from Dr. Barker dated through March 4, 2008. Dr. Barker diagnosed lumbosacral strain,
bulging lumbar disc, depression and sacroiliitis. He noted that appellant had returned to work
and a physical examination revealed very severe muscle spasms in the lower back.
In an appeal request form dated February 18, 2008 and postmarked March 5, 2008,
appellant requested an oral hearing before an Office hearing representative.
In a March 27, 2008 report, Dr. Barker noted that appellant had very severe muscle
spasms, which constituted objective evidence of continuing residuals of his accepted lumbosacral
strain. He noted that the muscle spasms lead to intense pain and that appellant also had a bulging
lumbar disc. Dr. Barker reiterated his finding in notes dated through May 23, 2008.
By decision dated June 5, 2008, the Office denied appellant’s hearing request as
untimely. It determined that his claim could be addressed through the reconsideration process.3
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
3

The Board notes that, following the June 5, 2008 decision, the Office received additional evidence. However,
the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); J.T., 59 ECAB ___ (Docket No. 071898, issued January 7, 2008); G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007). Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

4

employee has disability causally related to her federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
The Federal Employees’ Compensation Act9 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.10 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.11
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for lumbosacral strain. It initially found a conflict
of medical opinion arose between Dr. Barker, appellant’s attending physician, who supported
total disability for work, and Dr. Geoghegan, an Office referral physician, who found that he was
capable of working time with restrictions. The Office properly referred appellant to Dr. Bohra, a
Board-certified orthopedic surgeon, for an impartial medical examination to resolve the conflict.
On August 29, 2006 Dr. Bohra addressed appellant’s history of injury and medical
treatment. He advised that there were no mechanical lumbosacral spine abnormalities and that
appellant was capable of performing his usual job duties. Dr. Bohra found no evidence of a
herniated disc or spinal compression of any nerve root. He noted that there was no objective
evidence of a dislocation, herniated disc or fracture of the spine and there was no instability of
the lumbosacral spinal column. Dr. Bohra determined that appellant had nonorganic symptoms
of back pain, numbness and radiculopathy, but no organic disease to ascribe for his symptoms.
4

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Del K. Rykert, 40 ECAB 284 (1988).

7

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

8

Kathryn E. Demarsh, 56 ECAB 677 (2005); James F. Weikel, 54 ECAB 660 (2003).

9

5 U.S.C. §§ 8101-8193, 8123(a)

10

Id. at § 8123(a); Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008); F.R., 58 ECAB ___
(Docket No. 05-15, issued July 10, 2007).
11

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008).

5

Dr. Barker submitted treatment notes which listed the diagnosis of lumbar disc,
sacroiliitis, lumbosacral strain, lumbar muscle spasms, severe lower back pain, depression and
the inability to bend forward. He advised that appellant was totally disabled from work. An
October 31, 2006 note indicated that appellant was capable of working with restrictions, but the
evidence reflects that appellant did not return to work.
On January 17, 2007 the Office found that a new conflict in medical opinion arose
between Dr. Geoghegan, an Office referral physician, and Dr. Bohra, the impartial medical
specialist, as to whether appellant continued to have any residuals due to his accepted
employment injury. Section 8123(a) of the Act provides that, if there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.12 A conflict under
5 U.S.C. § 8123 cannot exist unless there is a conflict between an attending physician and an
Office physician.13 The Board notes that Dr. Geoghegan was not an attending physician and
cannot create a conflict with Dr. Bohra. However, this is harmless error as there was a conflict
between Dr. Barker, appellant’s attending physician, who advised that appellant continued to be
disabled due to residuals of his January 17, 2006 employment injury, and Dr. Bohra, who
concluded that appellant no longer had any residuals due to his accepted employment injury. As
there was a conflict in the medical opinion evidence between appellant’s treating physician,
Dr. Barker, and an Office referral physician, Dr. Bohra, the Office properly referred appellant for
a second impartial examination with Dr. Levine.14
On May 15, 2007 Dr. Levine noted that there were no objective residuals of appellant’s
accepted lumbosacral strain on physical examination. He reported that x-ray interpretations
showed a normal lumbar spine. Dr. Levine reported symmetrical reflexes, no decreased
sensation, no muscle atrophy and negative straight leg raising. Based upon his review of the
medical record and physical examination, appellant had no objective orthopedic abnormalities to
account for his complaints of pain. Dr. Levine stated that he agreed with Dr. Bohra that
appellant’s pain complaints were nonorganic in origin. As to the bulging disc seen on a
magnetic resonance imaging scan, he stated that it was a sign of normal aging noting that it did
not warrant surgical treatment.
The Board finds that Dr. Levine’s May 15, 2007 opinion is based on a proper factual and
medical background and is entitled to special weight. Based on his review of the case record,
statement of accepted facts, physical examination and findings on objective examination,
Dr. Levine found that appellant did not have any residuals ongoing or disability causally related
to his accepted lumbosacral strain. He noted that appellant’s pain complaints were nonorganic in
origin and there was no objective evidence supporting any continued disability or residuals as a
result of the accepted degenerative lumbar disease had been aggravated by the January 17, 2006
employment injury. For this reason, Dr. Levine report constitutes the special weight of the
medical opinion evidence afforded an impartial medical specialist. The Board, therefore, finds
12

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

13

Delphia Y. Jackson, supra note 2.

14

See R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008).

6

that the Office met its burden of proof to terminate appellant’s compensation benefits on
January 24, 2008.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of and Office’s final
decision.15 A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark of the request.16 The Office has
discretion, however, to grant or deny a request that is made after this 30-day period.17 In such a
case, the Office will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.18
ANALYSIS -- ISSUE 2
Appellant’s request for a hearing dated February 18, 2008, was postmarked on
March 5, 2008. Therefore it was made more than 30 days after the issuance of the Office’s
January 24, 2008 decision. Appellant is not entitled to an oral hearing as a matter of right. The
Board finds that the Office properly found that appellant was not entitled to an oral hearing as a
matter of right because his request was not made within 30 days of the Office’s January 24, 2008
decision.
The Office has the discretionary authority to grant an oral hearing when a claimant is not
entitled to an oral hearing as a matter of right properly exercised its discretion by stating that it
had considered the matter in relation to the issue involved and it could be addressed through a
reconsideration application. The Board has held that as the only limitation on the Office’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deduction from established facts.19 The Office did not abuse its discretion in
denying appellant’s request for an oral hearing.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s benefits
effective January 24, 2008. Further, the Board finds that the Office properly denied appellant’s
request for an oral hearing as untimely pursuant to 5 U.S.C. § 8124.

15

5 U.S.C. § 8124(b)(2). See A.B., 58 ECAB ___ (Docket No. 07-387, issued June 4, 2007).

16

20 C.F.R. § 10.616(b).

17

Hubert Jones, Jr., 57 ECAB 467 (2006).

18

Teresa M. Valle, 57 ECAB 542 (2006).

19

Id.; Daniel J. Perea, 42 ECAB 214 (1990).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 5 and January 24, 2008 are affirmed.
Issued: September 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

